DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s Record of Substance of Interview
In its Remarks filed April 2, 2021, the Applicant has included a section entitled “Telephonic Interview Summary” (at 9).  However, a number of recollections presented by the Applicant do not entirely accord with the Examiner’s Interview Summary Record mailed March 1, 2021.

Specifically, with regard to the 35 U.S.C. §101 rejection of claim 15, the Applicant stated “The Examiner further indicated that specifying what the route condition data detected entails may overcome the rejection of claim 15 under 35 U.S.C. §101,” (Remarks at 9).  However, the Examiner’s Record indicates that such detection “appears to merely add general data gathering which would not constitute significantly more than the abstract idea itself.” While not directly at odds, the Applicant’s summary is phrased in such a way that appears to imply some agreement other than that which was recorded by the Examiner via the utilization of the word “may”.  This colors the Examiner’s statements as Recorded in a manner inconsistent with their context and intention.   The Examiner did not provide any such agreement as implied by the Applicant.

Furthermore, with regard to the 35 U.S.C. §103 rejections of claims 1, 8, and 15, Applicant provides that the “Examiner indicated that further amendments [] specifying that the new projected route is the fastest of the plurality of candidate routes may overcome the [] rejection” (Remarks at 10).  While not directly contradictory, the Applicant’s summary is phrased in such a way that appears to imply some agreement other than that which was recorded by the Examiner via the utilization of the word “may”.  This colors the Examiner’s statements as Recorded in a manner inconsistent with their context and intention.  The Examiner did not provide any such agreement as implied by the Applicant.
Specification
Objection to Title
The title of the invention is not descriptive.  The title “Distributed Route Determination System” is not descriptive of the invention as claimed as the title is unclear with respect to “Distributed”.  A new title is required that is clearly indicative of the invention to which the claims are directed (MPEP §606.01). 
Claim Objections
Claims 1, 9, and 15 are objected to because of the following informalities:  
As per claim 1, Applicant recites “the route condition data being a number of vehicles or delay-causing events or delay-causing objects” which is awkwardly phrased owing to the dual recitation of “or” and the lack of commas.  
As per claim 1, Applicant recites “determine that a new projected route based on the route condition data is the suggested route” which is awkwardly phrased as recited.  To overcome this objection, the Applicant should consider an amendment where a new projected route is set as the suggested route or the like.  The determination language obfuscates the intention of the claim.  
As per claim 1, Applicant recites “to travel to the destination location on”.  The inclusion of “on” appears superfluous and renders the claim awkwardly phrased.
Appropriate correction is required.
As per claim 9, Applicant recites “determine that a new projected route based on the route condition data is the suggested route” and “determine that the baseline route is the suggested route” which are awkwardly phrased as recited.  To overcome this objection, the Applicant should consider an amendment where a new projected route is set as the suggested route or the like.  The determination language obfuscates the intention of the claim.  
As per claim 9, Applicant recites: “along the suggested route upon determination of the suggested route” which is awkward in consideration of the objection immediately preceding.  Correlated amendments should be made.
As per claim 15, Applicant recites “the route condition data being a number of vehicles or delay-causing events or delay-causing objects” which is awkwardly phrased owing to the dual recitation of “or” and the lack of commas.  
As per claim 15, Applicant recites “determining [] that a new projected route based on the route condition data is the suggested route” which is awkwardly phrased as recited.  To overcome this objection, the Applicant should consider an amendment where a new projected route is set as the suggested route or the like.  The determination language obfuscates the intention of the claim.  
As per claim 15, Applicant recites “to travel to the destination location on”.  The inclusion of “on” appears superfluous and renders the claim awkwardly phrased.
Appropriate correction is required.



Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1, 3, 8, 9, 15, and 17 (previously rejected as claim 18) are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As per claim 1, Applicant recites “the new projected route being fastest of the plurality of candidate routes” which is rendered awkward as due to the utilization of the word “fastest”.  It is not clear what is fastest about a route or what property the Applicant is exactly seeking to claim.  As such, the instantly recited claim language renders the claim indefinite.
Claim 3 recites the limitation "anticipated traffic".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is intended to recall or refer to “traffic data” as previously recited in claim 3.  The instant claim would benefit from revision such as “an anticipated traffic condition” or something similar to establish the limitation as a newly introduced limitation rather than one relying on lacking antecedent basis.
Claim 3 recites the limitation “the historical data” which either does not include antecedent basis or is intended to recall “historical traffic data” of claim 1.  It is unclear what the Applicant’s intentions may be.
As per claim 8, Applicant recites “the new projected route being fastest of the plurality of candidate routes” which is rendered awkward as due to the utilization of the word “fastest”.  It is not clear what is fastest about a route or what property the Applicant is exactly seeking to claim.  As such, the instantly recited claim language renders the claim indefinite.
Claim 9 recites the limitation "anticipated traffic".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is intended to recall or refer to “traffic data” as previously recited in claim 9. The instant claim would benefit from revision such as “an anticipated traffic condition” or something similar to establish the limitation as a newly introduced limitation rather than one relying on lacking antecedent basis.
Claim 9 recites the limitation “the historical data” which either does not include antecedent basis or is intended to recall “historical traffic data” of claim 8.  It is unclear what the Applicant’s intentions may be.
As per claim 15, Applicant recites “the new projected route being fastest of the plurality of candidate routes” which is rendered awkward as due to the utilization of the word “fastest”.  It is not clear what is fastest about a route or what property the Applicant is exactly seeking to claim.  As such, the instantly recited claim language renders the claim indefinite.
Claim 17 (formerly rejected as claim 18) recites the limitation "anticipated traffic".  There is insufficient antecedent basis for this limitation in the claim as it is unclear if this is intended to recall or refer to “traffic data” as previously recited in claim 17. The instant claim would benefit from revision such as “an anticipated traffic condition” or something similar 
Claim 17 recites the limitation “the historical data” which either does not include antecedent basis or is intended to recall “historical traffic data” of claim 15.  It is unclear what the Applicant’s intentions may be.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-13 and 15-20 are rejected under 35 U.S.C. 101 in accordance with the rationale presented infra: 
Subject Matter Eligibility Analysis of claim 1 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim is directed to:
“determine a baseline best route under baseline conditions of travel based on historical traffic data”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  
“determine whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  
 “determine that a new projected route based on the route condition data is the suggested route when the route condition data indicates that traveling along the baseline best route will result in the delay exceeding the threshold amount of time, the new projected route being fastest of the plurality of candidate routes”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  

Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The claim recites the additional elements of:  
“an electronic control unit (ECU)”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“a transceiver of the vehicle”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A)).
“a display”
This is recited such that the Applicant is merely a device for adding insignificant post-solution activity to the judicial exception.  Instantly this appears to be akin to a see MPEP 2106.05(g))
“a vehicle configured to drive from the start location to the destination location based on the suggested vehicle route”
This is recited at a high level of generality, i.e., as a generic vehicle carrying out generic vehicle operations.  This vehicle limitation is no more than mere instructions to apply the exception using a generic element.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A)).
“provide turn-by-turn navigation based on the suggested route for the vehicle to travel to the destination on” 
This appears to be the display or output of the result of the abstract idea of which the claim is directed to by the display described supra.  As such, this is insignificant post-solution activity.  (MPEP 2106.05(a)(II)).
“receive, from one or more other vehicles, route condition data along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes”
This appears to be mere data gathering.  (MPEP 2106.05(g)).
This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The Disclosure as filed does not provide any indication that the ECU or transceiver are anything other than generic, off the-shelf computer components, which carry out receiving or transmitting data over a network (see MPEP 2106.05(d)(II) and (storing information in memory (id.) which have been judicially recognized as well understood, routine, and conventional function when it is claimed in a merely generic manner (as it is here). For these reasons, there is no inventive concept in the claim, and thus it is ineligible.
Conclusion:  Claim 1 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 2-7, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.

Subject Matter Eligibility Analysis of claim 15 (see MPEP 2106.03):
Step 1: As a machine, the claim is directed to a statutory category.
Step 2A: 
Prong 1:  Claim 15 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim is directed to:
“determining [] a baseline best route under baseline conditions of travel based on historical traffic data”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  
“determining [] whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  
 “determining [] that a new projected route based on the route condition data is the suggested route when the route condition data indicates traveling along the baseline best route will result in the delay exceeding the threshold amount of time, the new projected route being fastest of the plurality of candidate routes”
This limitation is akin to a Mental Process as the determination process is similar to the human mind performing an evaluation.  

Step 2A:
Prong 2: The elements are not integrated into a Practical Application.
The claim recites the additional elements of:  
“an electronic control unit (ECU)”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A))
“a transceiver of the vehicle”/ “receiving”
This is recited at a high level of generality, i.e., as a generic processor performing a generic computer function of processing data.  This generic processor limitation is no more than mere instructions to apply the exception using a generic computer component.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. (see MPEP 2106.05(I)(A)).
This receiving appears to be mere data gathering.
“a display” / “displaying [] the suggested route for the vehicle to travel to the destination location on”
This is recited such that the Applicant is merely a device for adding insignificant post-solution activity to the judicial exception.  Instantly this appears to be akin to a printer that is used to output a report, which does not amount to an inventive concept. (see MPEP 2106.05(g))
This displaying appears to be insignificant extra-solution activity.
“detecting, by one or more sensors of one or more other vehicles, route condition data along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes”
This appears to be mere data gathering.  (MPEP 2106.05(g)).

This claim is directed to the abstract idea.
Step 2B:  The claim does not provide an inventive concept.
The Disclosure as filed does not provide any indication that the ECU or transceiver are anything other than generic, off the-shelf computer components, which carry out receiving or transmitting data over a network (see MPEP 2106.05(d)(II) and (storing information in memory (id.) which have been judicially recognized as well understood, routine, and conventional function when 
Conclusion:  Claim 15 is directed toward non-subject matter eligible material and is thus rejected under 35 U.S.C. §101 as being patent ineligible.
As per claims 16-20, the Applicant has not recited any limitations which would contribute to each claim to raise the claim to significantly more than the recited abstract idea.


Statement of Official Notice
As the Applicant has not traversed any statements of common knowledge or well-known subject matter made in the previous office action, all of these statements have been taken as admitted prior art. (MPEP § 2144.03(C))

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Kao (US 2020/0089241).

As per claim 1, Kao discloses a system for determining a suggested route for a vehicle from a start location to a destination location, the system comprising: 

a vehicle configured to drive from the start location to the destination location based on the suggested vehicle route (Abstract “controlling operation of a vehicle includes determining vehicle origin and destination information, and identifying candidate routes for traversing from the origin to the destination” see also [0011] “to propel the motor vehicle from the vehicle origin to the vehicle destination across each of the candidate routes”);

a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”) of the vehicle configured to receive, from one or more other vehicles, route condition along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud also [0033] “This baseline ‘road-level’ information may include … traffic light locations, stop sign positions” also [0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” also [0042] “a disturbance event has significantly increased the estimated travel time or total vehicle energy consumption”, “travel time variations (e.g., collision, construction, etc.) on the current route”); 

an electronic control unit (ECU) (36, Fig. 1) of the vehicle connected to the transceiver and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and end positions. Method 100 may concomitantly access an OPENSTREETMAP.RTM. (OSM) data service or similarly suitable mapping database to "lookup" road-level data associated with each route. This baseline "road-level" information may include the interconnecting segments that form a given route, a name for each road segment, a speed limit for each road segment, lane alignment information, traffic light locations, stop sign positions, highway entrance/exit information, etc.” and [0040] “the CPU 36 selects or suggests one of the candidate routes as a ‘favored’ route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”), 

determine whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has 

determine that a new projected route based on the route condition data is the suggested route when the route condition data indicates travelling along the baseline best route will result in the delay exceeding the threshold amount of time, the new projected route being fastest of the plurality of candidate routes  ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes”); and 

a display located within the vehicle, connected to the ECU, and configured to display the suggested route and provide turn-by-turn navigation based on the suggested route for the vehicle to travel to the destination location on ([0013] “an in-vehicle electronic display device may display each candidate route contemporaneous with an indication of its respective estimated total energy use.” “the resident vehicle controller may conduct another geospatial query to identify alternate candidate routes, estimate a total energy use for each alternate candidate route, and command the electronic display device” also [0007] “recommended travel route may then be displayed as a map trace or as turn-by-turn driving directions on a geocoded and annotated map.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in 

As per claim 2, Kao teaches the system of claim 1.  Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

As per claim 3, Kao teaches the system of claim 1, wherein the historical data includes traffic data of the plurality of candidate routes from the start location to the destination location over an anticipated travel time from the start location to the destination location, and wherein the baseline best route is determined based on anticipated traffic along the plurality of candidate based on the historical data ([0037] also [0034] “account for driver-specific historical behavior”).
 
As per claim 4, Kao teaches the system of claim 1, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  

As per claim 5, Kao teaches the system of claim 1, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimated total vehicle energy usage/total travel time for that route.”).  



As per claim 7, Kao teaches the system of claim 1, wherein the vehicle includes at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), and wherein each of the one or more other vehicles are configured to determine the route condition data based on the detected image data and/or the detected spatial data ([0030]).  Kao does not explicitly disclose that the sensors are related to the one or more other vehicles.  However, sensing devices such as those taught by Kao would implicitly be necessary for in the creation of “crowd-sourced vehicle dynamics data, road level data-speed, turn angle, and/or gradient data—associated with each candidate route” ([0042]).  It would have been obvious to modify Kao with the inclusion of image and spatial data sensing devices in other vehicles from which crowd-sourced data is extracted in the generation of candidate routes in order to ensure that the most relevant data is being used in assessing real-time conditions.



a transceiver ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”)  configured to receive, from one or more other vehicles, route condition data including one or more indicators of future traffic conditions along a plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route”);

and an electronic control unit (ECU) connected to the transceiver (36, Fig. 1) and configured to: 

determine a baseline best route under baseline conditions of travel based on traffic data ([0011] “conduct, via a memory-stored map database, a geospatial query to identify a plurality of candidate routes for the motor vehicle to traverse from the vehicle origin to the vehicle destination; receive respective road-level data associated with each of the candidate routes, the road-level data including speed data and turn angle and/or gradient data” and [0033] “geospatial query of input/output block 105 identifies multiple routes corresponding to the vehicle's start and 

determine whether the route condition data indicates that travelling along the baseline best route will result in a delay exceeding a threshold amount of time([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”), 

determine that a new projected route based on the route condition data is the suggested route when the route condition data  indicates that travelling along the baseline best route will result in the delay exceeding the threshold amount of time, the new projected route being fastest of the plurality of candidate routes  ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes”).

Kao does not explicitly disclose that the ECU is further configured to determine that the baseline best route is the suggested route when the route condition data indicates that travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   

Automatically control the vehicle to drive toward the destination location along the suggested route upon determination of the suggested route ([0042] “In an autonomous driving scenario, the vehicle 10 may automate rerouting of the vehicle 10 to coincide with an alternative route.”).  

based on the historical data ([0037] also [0034] “account for driver-specific historical behavior”). 
 

As per claim 10, Kao teaches the vehicle of claim 8, wherein the ECU is further configured to determine the new projected route by determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).  




As per claim 12, Kao teaches the vehicle of claim 8, wherein the route condition data includes a detection of one or more delay-causing events or objects ([0013] “Once selected, the resident vehicle controller may determine if a disturbance event (e.g., a collision, inclement weather, etc.) has increased an estimated travel time for the selected candidate route by at least a predetermined threshold time (e.g., a preset time value or a preset time percentage). Responsive to the disturbance event increasing the estimated travel time by at least the predetermined threshold time”.  

As per claim 13, Kao teaches the vehicle of claim 8, further comprising at least one of an image sensor configured to detect image data ([0030] “optical [sensing devices]” and “cameras”), or a spatial sensor configured to detect spatial data of a surrounding environment ([0030] “radar, laser, ultrasonic [sensing devices]”), wherein the ECU is further configured to determine updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]), and wherein the transceiver is further configured to communicate the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to exchange data as part of a periodic broadcast in a V2V communication 


As per claim 15, Kao teaches a method for determining a suggested route for a vehicle from a start location to a destination location, the method comprising:

determining, by an electronic control unit (ECU) of the vehicle, a baseline best route under baseline conditions of travel based on traffic data; 
detecting, by one or more sensors of one or more other vehicles ([0006] “Automated route generation systems utilize vehicle state and dynamics sensors” also [0030] “CPU 36 receives sensor data from one or more sensing devices that use, for example, photo detection, radar, laser, ultrasonic, optical, infrared, or other suitable technology” “using data from the sensing devices 62, 64, 66, 68, the CPU 36 identifies objects within a detectable range of the vehicle” see also [0029] “v2v communications system or other vehicle-to-everything (V2X) communication system”), route condition data along a plurality of candidate routes between the start location and the destination location, the route condition data being a number of vehicles or delay-causing events or delay-causing objects on the plurality of candidate routes ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a cloud computing resource service that collects crowd-sourced vehicle dynamics data, road-level data--speed, turn angle, and/or gradient data--associated with each candidate route” also [0033] “This baseline ‘road-level’ information may include … traffic light locations, stop sign positions” also [0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” also [0042] “a disturbance event has significantly increased the estimated travel time or total vehicle energy consumption”, “travel time variations (e.g., collision, construction, etc.) on the current route”);
receiving, by a transceiver of the vehicle ([0009] “receiving, e.g., via the resident vehicle controller” and [0034] “it is desirable that a resident vehicle controller, such as CPU 36 of FIG. 1, execute V2X data exchanges”, also 14, Fig. 1, and [0029] “communication devices described [] may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to Device (V2D).”), from the one or more other vehicles, the route condition data including one or more indicators of future traffic conditions along the plurality of candidate routes between the start location and the destination location ([0009] “receiving, e.g., via the resident vehicle controller from the map database or a 

determining, by the ECU, whether the route condition data indicates travelling along the baseline best route will result in a delay exceeding a threshold amount of time ([0042] “If an unforeseen traffic event has occurred on a given candidate route, the system may recalculate the estimate total [] travel time for that route.  If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15% []), the system may present alternative routes”); 

determining, by the ECU, that a new projected route based on the route condition data is the suggested route when the route condition data indicates that travelling along the baseline best route will result in the delay exceeding the threshold amount of time, the new projected route being fastest of the plurality of candidate routes  ([0042] “If either value increases by more than a calibrated threshold (e.g., travel time increases by more than 10 minutes or 15%; total fuel consumption increases by more than 2 gal./100 mi or 10%), the system may present alternative routes to a driver with a prompt to select another route” and [0041] “the CPU 36 or telematics unit 14 processors 40 may automate selection of a ‘favored’ route.”, see [0007] “the resident navigation system may determine a recommended travel route based on an estimated shortest time or estimated shortest distance between a route origin and a route destination for a given trip”, [0014] “an estimated travel time and distance may be determined for each candidate route.  In this instance, the control operation is further based on one or more of the estimated travel times/distance for one or more of the candidate routes”); and 

displaying, by a display located within the vehicle, the suggested route for the vehicle to travel to the destination location on ([0013] “an in-vehicle electronic display device may display each candidate route contemporaneous with an indication of its respective estimated total energy use.” “the resident vehicle controller may conduct another geospatial query to identify alternate candidate routes, estimate a total energy use for each alternate candidate route, and command the electronic display device” also [0007] “recommended travel route may then be displayed as a map trace or as turn-by-turn driving directions on a geocoded and annotated map.”).  

Kao does not explicitly disclose that the data utilized is historical data.  However, from the disclosure as cited supra, Kao teaches the utilization of information derived from tables stored in resident memory ([0037]) indicating the previous existence of data which may be updated with real-time learning and adaptation ([0044]).  It would have been obvious to modify Kao to explicitly utilize historical data in initially computing a set of candidate routes and determining a best baseline route from historical data in order to provide for an expected average traversal time under realistic conditions.   
  

As per claim 16, Kao teaches the method of claim 15. Kao does not explicitly disclose that the ECU is further configured to determine the suggested route to be the baseline best route when the route condition data indicates travelling along the baseline best route will result in a delay under the threshold amount of time.  However, Kao teaches Responsive to a determination that a disturbance event has not occurred or a disturbance event has not increased the estimated travel time/total vehicle energy consumption by their respective threshold amount ([0043])   and furthermore, from the teaching of Kao, it is implicit that that the lack of a delay to meet or exceed a threshold would result in the retention of the baseline best route as the suggested route.  It would have been obvious to modify Kao with the explicit inclusion of retaining a best route when it meets a desired criteria related to a delay threshold in order to ensure that a vehicle is piloted along the most optimal route.

based on the historical data ([0037] also [0034] “account for driver-specific historical behavior”).

As per claim 18, Kao teaches the method of claim 15, wherein the determining, by the ECU, of the new projected route includes determining respective baseline travel times for the plurality of candidate routes from the start location to the destination location based on the historical traffic data ([0014] “For any of the disclosed systems, methods, and vehicles, an estimated travel time and distance may be determined for each candidate route.”), and adjusting each of the respective baseline travel times for the plurality of candidate routes based on the route condition data ([0042] “In response to a determination that a disturbance event has extended an estimated travel time or increased a total vehicle energy consumption by at least a predetermined threshold amount (block 113=Y), the system may return to input/output block 105 and loop back through method 100. For instance, the method 100 may return to the OSM data service and retrieve road-level data associated with one or more alternative routes ("reroutes"), each of which may be evaluated as a candidate route in accordance with the methodology 100 of FIG. 2.”).   

As per claim 19, Kao teaches the method of claim 15, wherein the route condition data includes a vehicle congestion level relative to historical vehicle congestion levels ([0034] “then aggregating relevant road-level data and roadway traffic/disturbance data for each route” and [0042] “If an 

As per claim 20, Kao teaches the method of claim 15, further comprising: 
detecting, by an image sensor of the vehicle ([0030] “optical [sensing devices]” and “cameras”), image data and/or detecting by a spatial sensor of the vehicle, spatial data of a surrounding environment([0030] “radar, laser, ultrasonic [sensing devices]”); 

determining, by the ECU, updated route condition data based on the detected image data and/or the detected spatial data and the route condition data received from the one or more other vehicles ([0030] and [0034]); and 

communicating, by the transceiver, the updated route condition data to one or more additional vehicles ([0029] “The various communications devices described above may be configured to exchange data as part of a periodic broadcast in a V2V communication system or other vehicle-to-everything (V2X) communication system, e.g., Vehicle-to-Infrastructure (V2I), Vehicle-to-Pedestrian (V2P), and/or Vehicle-to-Device (V2D).”).  
Response to Arguments
Applicant's arguments filed April 2, 2021 (“Remarks”) have been fully considered but they are not persuasive. 
Objection to Title
Applicant has suggested a title in its Remarks, but has not included any such amendment on the record (at 10).  As such, the objection remains.

	35 U.S.C. §112
Although the Applicant has amended claims 3, 9, and 17 in an effort to overcome the rejections thereof. see Remarks at 10-11.  However, the Applicant’s amendments do not address the rejection as expounded supra with regard to the rejections pending upon such claims.  Essentially, the Applicant has recited “is determined based on anticipated traffic” which is unclear as to whether the Applicant is introducing a new limitation, namely “anticipated traffic” or intending to recall some non-recited limitation.  The amendments to each claim appear to potentially further narrow the “anticipated traffic” limitation, without clarifying the issue for which it was rejected.  As such, these rejections have been rendered final.

Additionally, the newly presented claim amendments have warranted additional rejections as enumerated supra.

	35 U.S.C. §101
Applicant has amended claim 1 to include a generic vehicle and to utilize a display to provide turn-by-turn navigation.  Neither newly added  limitation contributes significantly more than the See supra.  At the interview held on February 24, 2021, upon review of claims similar to those pending, the Examiner indicted that “the Applicant should consider amending the claim to recite an actual control of the vehicle rather than merely a vehicle”.  (Interview Summary March, 1, 2021 “Int. Summ.”).   Although the Applicant suggests that a vehicle “is not performable in the mind or using a pen and paper” (Remarks at 11) a vehicle has not been rejected as being the abstract idea.  However, the vehicle is merely a generic component used for its intended purpose that is at most, as claimed, tangentially related to the claimed abstract idea.  Thus the Applicant’s argument is irrelevant to the matter at hand and not persuasive.

With respect to claim 1 as pending, the Applicant alleges “[o]ne cannot mentally perform counting a number of vehicles or delay-causing events or delay-causing objects simultaneously on a plurality of routes.  Further one cannot gather a number of vehicles or delay-causing events or delay-causing objects on a plurality of routes and relay that information to a vehicle in a timely fashion for the system of claim 1 to function as intended”.  Remarks at 11-12.  It appears that the Applicant is relying upon a contemporaneous processing of data for its first allegation and a chronometric element of timeliness for its second.  Neither of these elements appears in the claim and cannot sustain an argument counter to the outstanding rejection.  As such, this line of reasoning is not persuasive.

Regarding the Applicant’s allegations that claim 1 provides a practical application, it appears the Applicant is relying upon “enabl[ing] the vehicle to reach a destination within the shortest amount of time possible where reaching point B from point A fastest is the goal” (Remarks at 

Accordingly, the 35 U.S.C. §101 rejection of claim 1 has been rendered final.  

In consideration of claim 15, the Applicant has alleged of its recent amendments that “[o]ne cannot mentally perform counting a number of vehicles or delay-causing events or delay-causing objects simultaneously on a plurality of routes.  Further one cannot gather a number of vehicles or delay-causing events or delay-causing objects on a plurality of routes and relay that information to a vehicle in a timely fashion for the system of claim 15 to function as intended”.  Remarks at 13.  It appears that the Applicant is relying upon a contemporaneous processing of data for its first allegation and a chronometric element of timeliness for its second.  Neither of these elements appears in the claim and cannot sustain an argument counter to the outstanding rejection.  As such, this line of reasoning is not persuasive.

Applicant further alleges that “Displaying the suggested route is a positive action, not observations, evaluations, or judgements performed in the human mind” (id.).  The Examiner see 2106.05(g)).  Accordingly, this line of reasoning is not persuasive.

Further, the Applicant argues in favor of claim 151, alleging that such claim “provides a practical application”2 (Remarks at 13).  However, it does not appear that the Applicant has alleged an improvement to the functioning of a computer or to any other technology or technical field, application of the judicial exception with, or by use of a particular machine, effecting a transformation or reduction of a particular article to a different state or thing, or applying or using the judicial exception in some other meaningful way beyond generally linking the use of the judicial exception to a particular technological environment.  As such, the Applicant has not persuasively argued that the claim limitations are indicative of integration of the judicial exception into a practical application.  As such, the Applicant’s arguments are not persuasive.

Accordingly, the 35 U.S.C. §101 rejection of claim 15 has been rendered final.  

As per claims 2-7 and 16-20, the Applicant has not provided any individual arguments alleging such claims recite patent eligible subject matter.  As such, the rejection of these dependent claims are likewise rendered final.

35 U.S.C. §103 Rejections of Claims 1-20
Applicant alleges “[a]s discussed in the Examiner Interview, amended claims 1, 8, and 15 overcome the current rejections under 35 U.S.C. §103.” (Remarks 14).  The Examiner’s Interview Summar mailed March 1, 2021 has been reproduced immediately below with regard to the outstanding 35 U.S.C. §103 rejections.

    PNG
    media_image1.png
    101
    675
    media_image1.png
    Greyscale

The above is compared with the Applicants Interview Summary incorporated within its Remarks (at 10) which is reproduced immediately below:

    PNG
    media_image2.png
    182
    651
    media_image2.png
    Greyscale

Beyond the apparent contradiction whereby the Examiner clearly indicated that no agreements were reached and that the Applicant sought to include the “fastest route” limitation, there is no “discussion” made of record which could be incorporated by reference in the manner instantly sought by the Applicant.  As such, there is no discussion of record and thus no arguments of record to which the Examiner may respond.  In light of the foregoing, the Applicant’s comments are not persuasive and the rejections of claims 1, 8, and 15 have been rendered final.

As the Applicant has not presented any independent arguments in favor of the patentability of claims 2-7, 9-13, or 16-20, they are likewise rejected finally.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A GOLDMAN whose telephone number is (571)270-5328.  The examiner can normally be reached on Monday-Friday 8:30 am - 5:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Angela Y Ortiz can be reached on (571)272-1206.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 






/RICHARD A GOLDMAN/Examiner, Art Unit 3663                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 It is assumed that Applicant’s reference to claim 1 on page 13 intends to refer to claim 15 which appears most relevant in view of the presented arguments and positional context. 
        2 Although not explicitly stated, the Examiner has interpreted this quotation as referring to a practical application of the judicial exception.